Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Information Disclosure Statement
The information disclosure statement filed OCTOBER 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what the suspicious event probability score is outputted to.  Claim 1 recites, “wherein inputting the compressed transaction data into the convolutional neural network causes the convolutional neural network to output a suspicious event probability score” in lines 36-37.  However there is no recitation as to where or what the suspicious event probability score is outputted.  Appropriate correction is required. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what the suspicious event probability score is outputted to.  Claim 1 recites, “wherein inputting the compressed transaction data into the convolutional neural network causes the convolutional neural network to output a suspicious event probability score” in lines 34-35.  However there is no recitation as to where or what the suspicious event probability score is outputted.  Appropriate correction is required. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what the suspicious event probability score is outputted to.  Claim 1 recites, “wherein inputting the compressed transaction data into the convolutional neural network causes the convolutional neural network to output a suspicious event probability score” in lines 36-37.  However there is no recitation as to where or what the suspicious event probability score is outputted.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20  are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 14 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 20.  Claim 14 recites the limitations of training a convolutional neural network using a labelled transaction history dataset comprising combined historical transaction data and historical report information; receiving new transaction data; compressing the new transaction data using at least one lossy compression method, wherein compressing the new transaction data using the at least one lossy compression method produces compressed transaction data, wherein compressing the new transaction data using the at least one lossy compression method comprises feeding the new transaction data into an auto encoder, wherein the auto encoder: generates one or more vector representations of the new transaction data; computes, using the one or more vector representations of the new transaction data, a mean value and a standard deviation representative of the one or more vector representations of the new transaction data; samples, in a random manner, the one or more vector representations of the new transaction data; computes, using the sampled one or more vector representations of the new transaction data, a mean value and a standard deviation representative of the sampled one or more vector representations of the new transaction data; determines whether a first difference between the mean value of the sampled one or more vector representations of the new transaction data and the mean value of the one or more vector representations of the new transaction data exceeds a first predetermined difference threshold and whether a second difference between the standard deviation of the sampled one or more vector representations of the new transaction data and the standard deviation of the one or more vector representations of the new transaction data exceeds a second predetermined difference threshold; and based on a determination that both: 1) the first difference does not exceed the first predetermined difference threshold, and 2) the second difference does not exceeds the second predetermined difference threshold, outputs the compressed transaction data; and inputting the compressed transaction data into the convolutional neural network, wherein inputting the compressed transaction data into the convolutional neural network causes the convolutional neural network to output a suspicious event probability score based on the compressed transaction data.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mathematical concepts.  Computing a suspicious even probability score recites mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor, communication interface, and memory in Claims 1, 14, and 20 is just applying generic computer components to the recited abstract limitations.  Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one processor, communication interface, and memory in Claims 1, 14, and 20. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 14, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029, 0030, 0077-0079] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 14, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-5, 11-13, and 15-19 further define the abstract idea that is present in their respective independent claims 1, 14, and 20 and thus correspond to Mathematical Concepts and hence are abstract for the reasons presented above.  The dependent claim limitations defining what the historical and new transaction data comprises (claims 2, 4, 15, & 17), the historical report information indicating if the SAR was based on historical data (claims 3 & 16), determining whether the suspicious event probability score exceeds a first predetermined threshold & generating the SAR based upon that determination (claims 5 & 18), based on comparing the suspicious event probability score to a second predetermined threshold…determine data does not correspond to a suspicious event (claims 11-13 & 19) do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5, 11-13, and 15-19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,176,557. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same subject matter with the substantially similar claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
7/25/2022
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693